Citation Nr: 1143807	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-08 191	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran (the appellant in this case) had active service from February 1967 to January 1969.

This appeal to the Board of Veterans Appeals (Board) arises from a February 2009 rating action that denied service connection for hypertension, a heart murmur, and left ear hearing loss, and granted service connection for right ear hearing loss, assigned an initial noncompensable rating from June 2008.  Because the claim for a compensable initial rating involves a request for a higher rating following the initial grant of service connection, the Board has characterized it in light of the distinction noted by the U.S. Court of Appeals for Veterans Claims (Court) in Fenderson v. West,   12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from those for increased ratings for already service-connected disability).
  
In his February 2010 Substantive Appeal, the Veteran requested a Board hearing at the RO (Travel Board hearing).  In March 2010, the RO notified the Veteran of several options to consider regarding his hearing request.  Received in April 2010 was a statement from the Veteran wherein he withdrew the Board hearing request.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims for service connection on appeal has been accomplished.

2.  The Veteran did not sustain a cardiovascular injury or disease during service, and did not experience chronic symptoms of hypertension during service.

3.  The Veteran did not have continuous symptoms of hypertension after service, including no hypertension to a compensable degree within one year of service separation.

4.  The Veteran's current hypertension is not related to service.

5.  A heart murmur was noted on examination for entrance into service.

6.  The  pre-existing heart murmur did not permanently increase in severity during service, and did not lead to current mitral and aortic valve insufficiency.

7.  Left ear hearing loss was noted on examination for entrance into service.

8.  The Veteran's pre-existing left ear hearing loss did not permanently increase in severity during service.

9.  Audiological evaluations of the right ear revealed Level II hearing acuity in January 2009 and Level IV hearing acuity in March 2009.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, including as presumed to have been incurred in service, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  A pre-existing heart murmur was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).  

3.  Pre-existing left ear hearing loss was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).  


4.  The criteria for an initial compensable rating for right ear hearing loss are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  A June 2008 pre-rating RO notice informed the Veteran and his representative of VA's responsibilities to notify and assist him in his service connection claims, and of what was needed to establish entitlement thereto.  That RO letter also notified him of what was needed to establish entitlement to a higher rating (evidence showing changes in any service-connected disability), and that a disability found to be service connected would be assigned a rating by applying a schedule for rating disabilities which provides for a range in severity from 0 to 100 percent, based on the nature and symptoms of the condition, their severity and duration, and their impact upon employment.  That letter also provided examples of the types of medical and lay evidence that he may submit (or ask VA to obtain) that are relevant to establishing entitlement to higher compensation - e.g., Social Security Administration determinations, competent lay statements describing symptoms, medical records, employer statements, and other evidence.  Thereafter, he was afforded opportunities to respond.  Thus, the Board finds that the Veteran has received sufficient notice of the information and evidence needed to support his claims, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the 2008 RO letter provided notice that VA would make reasonable efforts to help the appellant get evidence necessary to support his claims, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence VA had received; what evidence VA was responsible for obtaining, to include Federal records; and the type of evidence that VA would make reasonable efforts to get.  The Board thus finds that the 2008 RO letter satisfies the VCAA statutory and regulatory notice requirements. 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto), and that in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  In this case, the Veteran's status is not at issue, and the Board finds that pertinent rating code information was furnished to him in the January 2010 Statement of the Case, and that this suffices for Dingess/Hartman.  The RO also afforded him proper notice pertaining to the degree of disability and effective date information in the June 2008 letter.    
 
Additionally, the Board finds that all necessary development and assistance on the claims currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist in obtaining all evidence necessary to substantiate his claims.  Service treatment (medical) and post-service VA and private medical records up to 2009 have been associated with the claims folder and considered in adjudicating these claims.  The Veteran was afforded comprehensive VA evaluations in January and December 2009.  Significantly, the Veteran has not identified, and the record does not otherwise indicate any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  

The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the matters on appeal.  In this regard, the Board has considered the Veteran's February 2010 request for a new VA audiological examination, claiming that a March 2009 private audiological evaluation showed more hearing loss than on January 2009 VA audiological examination.  The Veteran has not indicated any specific deficiency or irregularity in the January 2009 VA audiology examination itself or in the examination report.  The VA examiner was a licensed audiologist.  The examination report included a review of the claims file, including the history of noise exposure and audiometric testing in service, recorded the history and subjective complaints from the Veteran, reflects physical examination of the ear, included standardized audiometric testing and speech recognition test scores, included a general diagnosis of the severity of the right ear hearing loss, and indicated the effects of hearing loss on the Veteran's occupational functioning and daily activities.  

The Veteran's assertions with regard to the January 2009 VA audiology examination are essentially that the Board should give the examination less probative value than the more favorable private examination results in March 2009.  Moreover, the Board finds that a new VA audiological examination is not necessary, as even the more favorable clinical findings on March 2009 private audiological examination, which the Veteran asserts are the proper readings that the VA examination should have revealed and which the Board has fully weighed and considered, do not support the assignment of a higher initial (compensable) rating for right ear hearing loss.  Under these circumstances, the Board finds that duty to assist the Veteran has been fulfilled, and the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture without directing or accomplishing any additional notification and/or development action.  

Service Connection Legal Criteria

Under the applicable criteria, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after 31 December 1946 and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hypertension

The Veteran contends that he suffers from hypertension that he believes had its onset during service.  

After a review of the all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against service connection for hypertension.  The Board first finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of hypertension during service.  A review of the service treatment (medical) records is negative for complaints, findings, or diagnoses of any hypertension.  A blood pressure reading of 112/70 was recorded on February 1967 entrance examination.  A blood pressure reading of 128/78 was recorded on December 1967 examination, and an electrocardiogram (EKG) was normal.  A blood pressure reading of 138/86 was recorded on January 1969 examinations.  On separation examination subsequently in January 1969, the Veteran denied a history of high or low blood pressure, and a blood pressure reading of 120/80 was recorded on examination.

The Board next finds that the weight of the evidence demonstrates that the Veteran first experienced continuous symptoms of hypertension many years after service.  The first credible evidence of essential hypertension was that assessed by F. E., M.D., on examination of February 1998, over 29 years post service.  Although Dr. F. E. noted a long history of essential hypertension, he did not relate it to the Veteran's military service.  Subsequent examinations from April to December 2000 variously noted a history of severe hypertension in the past, and a history of hypertension that had been a persistent and recurrent problem for years, but on no occasion did Dr. F. E. relate it to military service.  Numerous VA outpatient records from 2005 to 2008 show treatment and evaluation of the Veteran for hypertension, but there was no history or medical opinion linking it to military service.

The Board finds that the Veteran's June 2008 history regarding the claimed onset of his hypertension during service is not credible due to inconsistency with his own, more contemporaneous report and the other evidence of record, including treatment records.  While the Veteran in June 2008 claimed that his hypertension had its onset in service, this claim is contradicted by his more contemporaneous in-service denial of a history of high or low blood pressure on the January 1969 separation examination.  As noted above, when hypertension was first assessed in 1998, over 29 years post service, there was no history or other nexus relating it to military service, and numerous subsequent medical records through 2008 also show no history or medical opinion linking hypertension to military service.

Given the Veteran's inconsistent history with respect to the claimed onset of hypertension, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that he is not credible to the extent that he claims that any currently-diagnosed hypertension had its onset in military service.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).  

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as a preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Heart Murmur and Left Ear Hearing Loss

Under the applicable criteria, a veteran is considered to be in sound health when examined, accepted, and enrolled for service - except as to defects, infirmities, or disorders noted at the time of his entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service, and was not aggravated thereby.  See 38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F. 3d 1089, 1097 (Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, a lasting worsening of the condition - i.e., a worsening that existed not only at the time of separation, but one that still exists currently - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

For VA benefits purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels (db) or greater; the thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran contends that he suffers from a heart murmur and left ear hearing loss that he believes had their onset during service.  

After a review of the all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against service connection for a heart murmur and left ear hearing loss.  The Board first finds that the Veteran's heart murmur and left ear hearing loss were noted on examination for entrance into service, thus rebutting the presumption of soundness on entrance into service.  A review of the service treatment (medical) records discloses that a grade I systolic ejection murmur was noted on cardiovascular examination at entrance into service in February 1967.  Audiometric examination at that time also showed left ear hearing loss at 55 db at 4,000 Hertz.  (This test result is assumed to have been reported in standards set forth by the American Standards Association (ASA), which represents 60 db when converted to standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI)).  The diagnoses were defective hearing, and functional heart murmur, not considered disabling.  The left ear hearing loss meets the VA definition of "disability" at 38 C.F.R. § 3.385 even at the time of service entrance, based on the 60 db at the 4,000 Hertz level.  

The Board next finds that weight of the evidence demonstrates that the Veteran's pre-existing heart murmur and left ear hearing loss did not permanently increase in severity during service, that is, were not aggravated by service, including that the heart murmur did not lead to current mitral and aortic valve insufficiency.  There is no evidence of in-service cardiovascular injury or disease during service or ear injury or disease during service, aside from the disorders noted at service entrance.  In addition, although symptoms are not proof of permanent increase in severity of the underlying disability, the Board has considered as evidence whether the Veteran's preexisting conditions were symptomatic during service, but finds that in this Veteran's case not even the symptoms of heart murmur or right ear hearing loss worsened during service. 

During service in December 1967, the Veteran was seen for complaints of left-sided chest pain, which is the same symptom he experienced prior to service.  The examiner noted a history of a grade I murmur on induction.  Current examination showed a grade II/VI systolic murmur heard over the left precordium and apex that radiated into the left axilla.  There was no change in the murmur with exercise.  A chest X-ray and an electrocardiogram (EKG) were normal.  

In January 1969, the Veteran was seen with a several-year history of occasional sharp left chest pains that occurred with nervousness, and a grade II-III/VI holosystolic murmur at the pulmonic area and apex which radiated into the neck and left axilla.  On current cardiac evaluation, the examiner noted a history of a single episode of chest pain in December 1967, and similar episodes prior to service very occasionally, at most once per year.  These were relieved spontaneously.  Current examination showed a grade I-II/VI systolic murmur in the pulmonic area, heard in the apex as well.  There was no radiation to the neck.  An EKG and cardiac series were normal.  The impression was functional murmur that existed prior to service, and the Veteran was found fit for separation from service.

The examiner at service separation also noted a history of infrequent but recurrent chest pains that were associated only with nervousness, for which the Veteran had been evaluated, without any significant findings, and which condition was noted to have been present when he entered military service.  Current examination showed a grade II/VI systolic murmur heard loudest over the apex and pulmonic area that radiated into the left neck and left axilla.  The heart was not enlarged clinically.  

On separation examination in January 1969, the examiner noted apparent high-frequency hearing loss on entry into service, that the Veteran's hearing had not changed during service, and that he had no current symptoms.  Audiometric examination at service separation in January 1969 showed left ear hearing at 55 db at 4,000 Hertz.  (This test result is assumed to have been reported in ISO-ANSI standards).  The diagnoses were cardiac murmur and asymptomatic high frequency hearing loss which existed prior to service.  Such in-service evidence shows a continuation of the same pre-service disability of heart murmur manifested by chest pain and left ear hearing loss that did not increase.  

The Board has also considered post-service evidence, although less contemporaneous to service, as it bears on the question of whether the preexisting heart murmur and left ear hearing loss were aggravated by service.  Post service, December 2000 examination by Dr. F. E. showed no hearing loss on hearing assessment using whisper or rubbing fingers.  There was a grade II/VI systolic heart murmur at the apex with radiation into the left axillae area.  The diagnoses included mitral and aortic valve insufficiency, but there was no history or medical opinion linking this or the heart murmur to military service.

The competent medical opinion evidence of record also weighs against a finding of aggravation of preexisting disabilities during service.  On January 2009 VA audiological examination, the examiner reviewed the claims folder including service treatment records showing moderate left ear hearing loss at 4,000 Hertz on enlistment audiometric examination; September 1968 audiometric examination findings indicating moderate left ear hearing loss at 4,000 Hertz; moderate left ear hearing loss at 4,000 Hertz on separation examination; and January 1969 medical comments that the Veteran had apparent high frequency hearing loss on entry into military service, that his hearing loss had not changed, and that he had no symptoms.  The Veteran gave a history of military noise exposure from radio signals while working as a radio repairman in service, and denied any significant non-military occupational or recreation noise exposure.  After review of the service treatment records, personal interview of the Veteran, and audiometric examination which showed moderate to profound left ear sensorineural hearing loss from 3,000 to 8,000 Hertz, the January 2009 VA audiologist opined that the Veteran's pre-existing left ear hearing loss was not aggravated during service. 

On March 2009 audiological evaluations by D. K., M.D., and S. H., M.A., the Veteran gave a history of the gradual onset of hearing loss.  After audiometric testing, the assessments included mild/severe left ear sensorineural hearing loss, but there was no history or medical opinion linking this to military service.

In December 2009, a VA physician reviewed the claims folder for the purpose of rendering a medical opinion as to whether the Veteran's systolic heart murmur that was noted prior to military service was aggravated by service and led to his current mitral and aortic valve insufficiency.  The doctor noted that a heart murmur was noted on examination for entrance into service, that it was noted again in service, and that on separation examination the heart murmur was noted to have existed prior to service.  A private physician was noted to have diagnosed mitral and aortic valve insufficiency in December 2000, but it was unclear whether or not this was just on the basis of physical examination, as there was no notation regarding any EKG that was done; the physician indicated that the Veteran had no symptoms related to the heart murmur.  The VA physician stated that there was nothing in the service treatment records that would indicate that there would have been any aggravation of any heart condition while the Veteran was on active duty, and that it would be unlikely, given that more than 30 years after discharge from service the Veteran was not reporting any symptoms related to valvular insufficiency.  The VA physician opined that it was not at least as likely as not that the Veteran's systolic murmur that existed prior to service was aggravated by active duty service.

Having reviewed the complete record, the Board finds that the weight of the lay and medical evidence establishes that the veteran's heart murmur and left ear hearing loss existed prior to military service and were not aggravated thereby, and that the heart murmur did not lead to current mitral and aortic valve insufficiency.  In reaching this determination, the Board accords great probative value to the January 2009 VA audiologist's and December 2009 VA physician's well-reasoned opinions cited above.  Those opinions were arrived at after thorough and comprehensive reviews of the claims folder containing the service treatment records, post-service medical records, and the veteran's actual medical history, and current comprehensive audiological examination of the Veteran.  The Board thus finds the clinical observations and opinions of the VA medical professionals to highly probative on the question of aggravation for a heart murmur and left ear hearing loss, and that these uncontradicted medical observations and opinions militate against the claims.  Such opinions are also consistent with the absence of any in-service cardiovascular or ear/audiological injury or disease during service (other than as noted at service entrance) and the absence of evidence of even increased symptomatology during service.  There are no medical opinions to the contrary.  

The Board finds that the Veteran's June 2008 history regarding the claimed onset of his heart murmur and left ear hearing loss during service is not credible due to inconsistency with his own, more contemporaneous report and the other evidence of record, including treatment records.  While the Veteran in June 2008 claimed that his heart murmur and left ear hearing loss had their onset in service, this claim is contradicted by the clinical findings of a heart murmur and left ear hearing loss on examination for entrance into service, his more contemporaneous pre-service history of episodes of chest pain on January 1969 in-service cardiac evaluation, his denial of a history of acquired deafness on December 2000 examination by 
Dr. F.E., and the lack of a history linking any heart murmur or mitral and aortic valve insufficiency diagnosed on the latter examination to military service.  Moreover, the January 2009 VA audiologist opined that the Veteran's left ear hearing loss existed prior to service and was not aggravated thereby, and the December 2009 VA physician stated that there was nothing in the service treatment records that would indicate that there would have been any aggravation of any heart condition while the Veteran was on active duty, and opined that it was not at least as likely as not that his systolic murmur that existed prior to service was aggravated by service.

Given the Veteran's inconsistent history with respect to the claimed onset of his heart murmur and left ear hearing loss, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that he is not credible to the extent that he claims that any currently-diagnosed heart murmur or left ear hearing loss had its onset in military service.  Caluza, 7 Vet. App. at 510-11 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).  As such disabilities were clearly noted on the service entrance examination, the question is not one of onset during service but one of aggravation (permanent worsening in severity) by service.  38 C.F.R. § 3.306. 

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims for service connection for a heart murmur and left ear hearing loss, and the claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as a preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Rating for Right Ear Hearing Loss

Under the applicable criteria, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of          2 ratings apply under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126. 

Ratings for defective hearing are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Tables VI and VII.  See 38 C.F.R. § 4.85.

38 C.F.R. § 4.86 provides special provisions for evaluating exceptional patterns of hearing impairment: (a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels (db) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  (b) When the pure tone threshold is 30 db or less at 1,000 Hertz, and 70 db or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  

The Veteran contends that his right ear hearing loss is more disabling than initially evaluated.  

After a review of all the evidence, lay and medical, and the criteria of DC 6100, the Board finds that the Veteran's right ear hearing loss has not been disabling to a compensable degree at any time during the initial rating period.  Measures of hearing acuity and speech recognition scores do not reflect that the criteria for a compensable rating were met or more nearly approximated at any time during the initial rating appeal.  VA audiological evaluation of the right ear revealed Level II hearing acuity in January 2009, and private evaluation revealed Level IV hearing acuity in March 2009.  Such measures of hearing acuity and speech recognition scores more nearly approximate the criteria for a noncompensable (0 percent) disability rating for the entire initial rating appeal.  

On January 2009 VA audiological examination, the Veteran complained of hearing loss.  With respect to effects on occupational functioning and daily activities, he stated that he had trouble hearing in noisy areas.  Audiological evaluation revealed a speech recognition score of 96 percent in the right ear, and the examiner commented that the Veteran demonstrated excellent word recognition ability.  Pure tone thresholds, in db, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
75
80

The pure tone threshold average was 63 on the right, and the diagnosis was mild to profound sensorineural hearing loss.

Audiometric examination in March 2009 by S. H., M.A., revealed a speech recognition score of 80 percent in the right ear, and pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
80
90

The pure tone threshold averages were 55 (2 frequency) and 58 (3 frequency) on the right, and the conclusion was moderate/severe sensorineural hearing loss.
 
Applying the method for rating hearing loss to the results of the Veteran's audiological evaluations, the Board finds that the audiometric findings correspond to right ear hearing acuity at Level II in January 2009 and Level IV in March 2009, based on application of the reported findings to Tables VI and VII.  As these findings correspond to no more than a noncompensable (0 percent) rating under DC 6100, the Board finds that the criteria for a compensable rating have not been met at any time since the initial grant of service connection for right ear hearing loss.

The Board also finds that applying the special provisions of 38 C.F.R. § 4.86(a) for evaluating exceptional patterns of hearing impairment, as manifested in March 2009, does not correspond to more than a noncompensable rating under DC 6100, inasmuch as the numeric designation of the Veteran's right ear hearing impairment based only on the pure tone threshold average does not exceed hearing acuity Level IV.  The Board notes that the Veteran is not service connected for left ear hearing loss.  

The Board emphasizes that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric results are obtained; hence, the Board must predicate its determination on the basis of the results of the reliable audiological studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on a veteran's audiometry findings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Additionally, the Board finds that there is no showing that, at any time during the rating period under consideration, the Veteran's right ear hearing loss disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of a higher rating on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected right ear hearing loss disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  As discussed above, the rating criteria consider the degree of hearing impairment due to speech discrimination ability (Maryland CNC test) and with consideration of pure tone threshold averages (audiometric testing).  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation, which is the Veteran's stated difficulty with his hearing loss disability.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the January 2009 VA examiner specifically addressed the functional effects caused by the Veteran's right ear hearing loss disability, noting, with respect to the effects that this had on his occupational functioning and daily activities, that his difficulty was general conversation, i.e., he had trouble hearing in noisy areas. 

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b)  in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.

Additionally, the Veteran has not submitted any statements to the effect that his service-connected right ear hearing loss has caused any effect on occupational functioning or daily activities aside from the comment made to the VA examiner. For these reasons, the Board finds that the functional effects of the right ear hearing loss disability are adequately addressed by the record, and sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under          38 C.F.R. § 3.321(b).  The Board also points out that a percentage schedular rating represents average impairment in earning capacity resulting from a disease and injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged ratings pursuant to Fenderson, inasmuch as the factual findings do not show distinct time periods where the Veteran's right ear hearing loss disability exhibited symptoms that would warrant different ratings under the applicable rating criteria, and that the evidence does not support an initial compensable rating for right ear hearing loss 

disability.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appeal for a higher initial rating, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for hypertension is denied. 

Service connection for a heart murmur is denied.

Service connection for left ear hearing loss is denied.

An initial compensable rating for right ear hearing loss is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals
Department of Veterans Affairs


